 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
                                      WESTERN DIVISION
 9
   CARPENTERS SOUTHWEST                         )   CASE NO. LA CV14-05819 JAK(SHx)
10 ADMINISTRATIVE CORPORATION,                  )
   a California non-profit corporation; and     )
11 BOARD OF TRUSTEES FOR THE                    )   ORDER RE STIPULATION TO
   CARPENTERS SOUTHWEST                         )   DISMISS ACTION WITHOUT
12 TRUSTS,                                      )   PREJUDICE, SUBJECT TO
                                                )   REOPENING, IF SETTLEMENT IS
13                      Plaintiffs,             )   NOT CONSUMMATED (DKT. 48)
                                                )
14 v.                                           )   JS-6
                                                )
15 WEST PAC INTERIORS, INC., a                 )
   California corporation; MANUEL               )
16 SILVA, an individual; ROSALIE               )
   DIANNE SILVA, an individual; and             )
17 DOES 1through 10, inclusive,                 )
                                                )
18                      Defendants.             )
                                                )
19
20         Good cause appearing therefor, the Court hereby APPROVES the Stipulation.
21 It is Ordered that this matter be dismissed subject to reopening by June 1, 2031
22 without prejudice, as to Defendants MANUEL SILVA, an individual; and ROSALIE
23 DIANNE SILVA, an individual; pursuant to settlement; and that this court retain
24 jurisdiction to enforce the terms of the settlement. In light of the foregoing, this case
25 is closed.
26         IT IS SO ORDERED.
27
     Dated: August 22, 2019                 __________________________________
28                                          JOHN A. KRONSTADT
                                            UNITED STATES DISTRICT JUDGE
